Plaintiff seeks to recover alleged over-payments of federal income taxes, assessed interest and penalties for 1948 and 1949. This case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof, together with the briefs and oral argument of the parties, the court concludes that plaintiff is not entitled to recover. The court, in its order of March 6, 1973 granting defendant’s motion for summary judgment, denying plaintiff’s cross-motion, and dismissing the petition, comments as follows:
In her brief, plaintiff concedes that the defense of res judicata bars recovery of the claim alleged in the first count of her petition and that the first count should be dismissed. With respect to the second count of the petition, the court finds that plaintiff offered no affidavits or other proof challenging the validity of her letter authorizing the Internal Revenue Service to apply her remittances to the joint and several tax liabilities of her husband and herself, or contradicting the accuracy of the Certificate of Assessments and Payments issued by the Internal Revenue Service, copies of which documents are attached to defendant’s motion for summary judgment and that plaintiff’s unsupported allegations are not sufficient to raise a material issue of fact. The court further finds that the Certificate of Assessments and Payments shows that the total amount assessed and collected from plaintiff and her husband is in excess of the amounts alleged by plaintiff, either in the claim for refund or in her petition and that there is *867nothing to show that there was an overpayment oí tax by plaintiff.